Citation Nr: 1629405	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Attorney


INTRODUCTION

The Veteran had active duty service from October 1974 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2015.  This matter was originally on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's current bipolar disorder is as likely as not related to service or service-connected disability.

2.  The Veteran's service-connected disabilities as likely as not prevent him from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the Veteran's bipolar disorder is causally related to service-connected disability.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the award entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
  
The Veteran's service treatment records indicate that on the Report of Medical History for enlistment in October 1974, the Veteran reported nervous trouble.  The physician's summary noted alleged nervousness, mild anxiety, and no NP [neuropsychiatric].  

In February 1975, the Veteran presented at the emergency room with complaints of pain upon breathing, a "crushing feeling."  He was prescribed valium and another medication.  He was interviewed and was noted to have depressive syndrome involving a situation at home.  The Veteran reported that he preferred not to talk about it and desired going back to work.  

In March 1976, the Veteran referred himself to the neuropsychiatric clinic because of feelings of hatred for the Navy.  He was examined by a staff psychiatrist.  There was no evidence of psychosis or disabling neurosis.  The Veteran's affect was consistent with his angry disgruntled mood.  The Veteran's history was considered reliable and revealed a long-standing characterological disorder as evidenced by neuropathic traits of childhood such as frequent fighting, a police record as a teenager, and character traits including irritability, negativism, and a tendency to blame his problems on others.  He had had strong aggressive ideation and feelings which he usually directed externally by getting into fights off base.  It was noted that the Veteran was neither suicidal nor homicidal.  He stated that he had returned to his ship late by two days and did not know whether his action would result in charges.  He was of sound mind at the time of the possible alleged offense and was capable of distinguishing right from wrong and did have the capacity to adhere to the right.  It was the opinion of the examining psychiatric medical officer that the Veteran exhibited features of a characterological disorder of sufficient magnitude to render him unsuitable for continued service and strongly recommended administrative separation.  The psychiatrist's diagnostic impression was moderately severe chronic passive aggressive personality existing prior to enlistment.  

VA treatment records indicate that in March 2004, a mood/depression screen was negative.  In May 2004, the Veteran reported for follow- up appointment at the mental health clinic for anxiety problems.  The Veteran reported chronic pain and swelling of the joints as well as other medical problems.  He reported that he had worked at car sales and as a convenience store manager but was unemployed at that time and unable to hold a job.  The Veteran reported symptoms of crying spontaneously, feeling depression, being very nervous, and having mood swings.  

In June 2004, the Veteran called his social worker to report that he was homeless and was interested in entering the DOM.  The Veteran reported that he was unable to work due to his arthritis and that he had been staying with friends temporarily and sleeping on their couch but that he could not continue to do so.  In addition, the Veteran reported that he had been depressed.  The social worker noted that the Veteran "denies current substance abuse problems, and is not currently able to work based on review of record (especially remote data from Jackson VA)."  

Social Security Administration (SSA) records received in July 2004 indicate that the Veteran was claiming disability due in part to affective/mood disorders at that time.  The Veteran reported that he had had depression since the onset of his arthritis.  After examination, the Veteran was diagnosed as having rheumatoid arthritis, psoriasis, and depressive disorder.  

In August 2004, the Veteran presented to VA with significant depression and anxiety.  He stated that he had had a very productive life, numerous businesses, relationships, and lots of friends but that he was at that time very lonely and in so much pain that he remained too depressed to do much of anything.  After mental status examination, he was diagnosed as having recurrent Major Depression and Adjustment reaction with mixed emotional features.    

In October 2004, the Veteran underwent Comprehensive Mental Status Evaluation for SSA.  The Veteran report at that he had been diagnosed with rheumatoid arthritis in October 2003 time and was not able to work.  The examiner noted that apparently the Veteran had not had major psychological problems before his arthritis diagnosis but was having some depression and that his depression had risen to the level of a major depressive disorder though mild and without psychosis.  The Veteran reported treatment on an outpatient basis at the VA medical facility in Gulfport since February or March.  After mental status examination, the Veteran was diagnosed as having mild Major Depressive Disorder without psychosis.  The examiner noted, "It seems to have been brought on by his arthritis which now he sees as the main reason he is not able to work.  It also significantly interferes with his activities of daily living.  ... His depression will probably follow the course of his arthritis."

VA Health Summaries indicate that from April 2004 to February 2008, the Veteran had been diagnosed as having Adjustment Disorder with depression mood, Adjustment Disorder with mixed anxiety and depressed mood, Major Depressive Affective Disorder, and Anxiety Disorder.

In March 2009, the Veteran was seen for psychiatry medication management follow up at which time he claimed that he was the hospital five months prior after "t[wo] or three bikers hit me real bad" and he was told that he had a bleed in the brain.  The Veteran reported that he had started having terrible dreams about his mother and he was being very tearful and angry and could not control his outbursts.  The Veteran was diagnosed as having Bipolar Disorder, intermittent explosive behavior, and anxiety.

In September 2009, the Veteran was seen for psychiatry medical management follow up at which time he noted that he had always had anger problems and anxiety, that it started in the military, and that he was diagnosed with a mood disorder upon discharge from the military.    

The Veteran underwent VA examination in November 2011 at which time the Veteran denied any childhood behavioral or disciplinary problems.  He reported that during service, he went to Captain's Mast for possession of marijuana joint and received 15 days restriction.  He admitted to getting into some fights though he was not formally written up or charged.  The Veteran reported that he was arrested in 1988 for counterfeiting and served 23 months in a federal penitentiary.  The VA examiner, a clinical psychologist, opined that it was "less likely as not that the Veteran's current Bipolar Disorder ... is the same as the Personality Disorder that was diagnosed in service."  The examiner noted that the Veteran met criteria for Bipolar Disorder Not Otherwise Specified, that there was no history of depression or mania prior to service, and that Bipolar Disorder NOS was most likely the same condition that was previously diagnosed as a Mood Disorder as he did not appear to fit one specific category.  The examiner also noted that although the Veteran's in-service presentation of symptoms (diagnosed as an adjustment disorder) may have been the initial onset of his mood/bipolar disorder, it could not be opined as such for certain without resorting to mere speculation.

In summary, as noted above, in July 2004, the Veteran reported that he had had depression since the onset of his arthritis.  In October 2004, a SSA examiner noted that apparently the Veteran had not had major psychological problems before his arthritis diagnosis but was having some depression and that his depression had risen to the level of a major depressive disorder though mild and without psychosis and that his "depression will probably follow the course of his arthritis."  In September 2009, the Veteran noted that he had always had anger problems and anxiety and that it started in the military.  In November 2011, the VA examiner opined that the Veteran's in-service presentation of symptoms (diagnosed as an adjustment disorder) may have been the initial onset of his mood/bipolar disorder.

By resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's Bipolar Disorder, which the November 2011 VA examiner determined to most likely be the same condition that was previously diagnosed as a mood disorder, is likely related to his service-connected arthritis.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for psoriasis rated 60 percent disabling, left hip osteoarthritis rated as 30 percent disabling, degenerative disc disease of L4-S1 rated as 20 percent disabling, degenerative change of bilateral hands rated as 10 percent disabling, degenerative change of the right hip rated as 10 percent disabling, degenerative joint disease of the left knee rated as 10 percent disabling, degenerative joint disease of the right knee rated as 10 percent disabling, and left hip residual scar rated as noncompensably disabling.  Service connection has herein been established for bipolar disorder.  The Veteran has a combined rating of at least 70 percent since December 30, 2008.  He is, thus, eligible for consideration for a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

As noted above, in June 2004, a VA social worker noted that the Veteran "denies current substance abuse problems, and is not currently able to work based on review of record (especially remote data from Jackson VA)."  

SSA Disability Determination and Transmittal notes that disability began January 16, 2004 and primary diagnosis was Osteoarthrosis and Allied Disorders.  The SSA Statement of the Case noted that the Veteran had severe impairments including rheumatoid arthritis in knees and hands, degenerative joint disease in bilateral knees, lumbar degenerative disc disease in the L4-5 and L5-Sq levels, marked cervical disc space narrowing from C5-C7 and psoriatic arthritis.  A vocational expert's testimony established that there were no jobs that the Veteran could do with the limitations on use of his hands and with his concentration and persistence deficits.  It was noted that the Veteran was not capable of performing past relevant work which required sedentary, light, and medium exertional capability and which required the use of his hands.  

A physician's certification dated in April 2011 noted that lumbar spine degenerative disc disease and bipolar disorder prevented the Veteran from engaging in any substantial gainful activity, in any field of work.  

Accordingly, the Board finds that the competent medical evidence of record supports that finding that the Veteran's service connected disorders preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  


ORDER

Entitlement to service connection for bipolar disorder is granted.
      
Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


